      Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 1 of 31 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS



ROBERT CHARLES CLASS A, L.P., on                            Case No. 20-cv-3206
Behalf of Itself and All Others Similarly
Situated,

       Plaintiff,
                                                            CLASS ACTION COMPLAINT
v.
                                                            JURY TRIAL DEMANDED
J.P. MORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known as
J.P. MORGAN SECURITIES LLC), and
JOHN DOES 1-50,

       Defendants.



       Plaintiff Robert Charles Class A, L.P. (“RCA” or “Plaintiff”), through its undersigned

attorneys for its class action complaint against J.P. Morgan Chase & Co., J.P. Morgan Clearing

Corp., J.P. Morgan Securities LLC, and J.P. Morgan Futures, Inc. (collectively, “J.P. Morgan”)

and John Does 1-50 hereby states on personal knowledge and otherwise on information and

belief as follows:

                                      INTRODUCTION
       1.      For years, J.P. Morgan has manipulated U.S. Treasury futures markets through a

deceptive and illegal trading strategy called “spoofing.” It continues to do so. This action seeks

actual damages and other relief under the Commodity Exchange Act, 7 U.S.C. §1, et seq.

       2.      Beginning in 2009, and continuing through the present, J.P. Morgan entered

orders to buy or sell U.S. Treasury futures instruments on commodity exchanges operated by the

Chicago Mercantile Exchange (“CME”) and/or the Chicago Board of Trade (“CBOT”) even
      Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 2 of 31 PageID #:2




though it never intended to execute those orders (“Deceptive Orders”). J.P. Morgan further took

steps to ensure that the orders would never be executed. J.P. Morgan’s spoofing violated the

Commodity Exchange Act, 7 U.S.C. §1, et seq. (the “CEA”).

       3.      J.P. Morgan itself has recently confirmed and revealed that there are criminal and

regulatory investigations into the unlawful spoofing conduct in U.S. Treasury futures alleged by

Plaintiff. J.P. Morgan filed an annual report Form 10-K with the Securities Exchange

Commission on February 25, 2020, disclosing:


         Various authorities, including the Department of Justice’s Criminal Division,
         are conducting investigations relating to trading practices in the metals markets
         and related conduct. The Firm also is responding to related requests
         concerning similar trading-practices issues in markets for other financial
         instruments, such as U.S. Treasuries.”1
       4.      The Wall Street Journal has also reported regarding such conduct, writing

“[a]ccording to people familiar with the matter, the investigation also is probing the bank’s

trading in futures.”2 The investigation involves prosecutors within the DOJ Criminal Division’s

fraud section and includes offices from the CFTC.3

       5.      Spoofing is a manipulative trading strategy whereby a market participant places

large orders with no intention of ever filling the order. Seeing these orders on their trading

screens and not knowing they are false, other traders in the market will adjust their pricing and/or

order size to fit the perceived shift in supply and demand. Once the market moves in the spoofing


1
         JPMorgan Chase & Co. 2019 Form 10-K, at 280-281 (Feb. 25, 2020),
https://jpmorganchaseco.gcs-web.com/node/315401/html (last accessed May 27, 2020).
2
       Dave Michaels, Government is Broadening Investigations of Spoofing-Like Practices,
WALL STREET JOURNAL (Mar. 17, 2020) https://www.wsj.com/articles/government-is-
broadening-investigations-of-spoofing-like-practices-11584446400 (last accessed May 27,
2020).
3
        Global Investigations Review, DOJ Expands JPMorgan Spoofing Probe (Mar. 17, 2020)
https://globalinvestigationsreview.com/short-cut/2020/march/17 (last accessed May 27, 2020).


                                                 2
      Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 3 of 31 PageID #:3




trader’s favor, the order is removed, as was always intended. These orders are referred to herein

as “Deceptive Orders.”

       6.       J.P. Morgan’s Deceptive Orders created an artificial appearance of market

demand and artificial prices that in turn induced other market participants to act. For example,

market makers would adjust their bid and ask prices up or down and/or post more quantity at a

particular bid or ask price to follow this artificial price and/or supply, believing that it

represented a true reflection of market sentiment. Non-market maker participants would trade on

other bids and offers, or choose not to trade, based on the belief that J.P. Morgan’s Deceptive

Orders were intended to be executed.

       7.       But once the market moved in the direction of J.P. Morgan’s Deceptive Orders,

J.P. Morgan cancelled the Deceptive Orders. At the same time, J.P. Morgan placed orders in the

opposite direction of its Deceptive Orders for the same Treasury instrument at the same price as

the Deceptive Orders (“Aggressor Orders”). J.P. Morgan then took advantage of the movement

that the artificial prices of its Deceptive Orders had caused by cancelling the Deceptive Orders

and turning around to purchase or sell those instruments at the now artificially low or high prices

and quantities, all to the detriment of those traders who acted based on the (false) belief that the

Deceptive Orders were legitimate and intended to be executed.

       8.       J.P. Morgan deployed this fraudulent and deceptive spoofing scheme across the

full range of Treasury futures. This strategy was repeated tens of thousands of times during

numerous trading days from 2009 to the present. Every time it did so, J.P. Morgan was able to

manipulate the Treasury futures markets to the detriment of Plaintiff and other market

participants.




                                                 3
      Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 4 of 31 PageID #:4




       9.      Defendants have a history of employing spoofing to manipulate the prices of

futures. They likewise have a history of regulatory investigations into such conduct. For

example, in 2018, the U.S. Department of Justice (“DOJ”) criminally charged several of

Defendants’ employees for their roles in manipulating the prices of precious metals futures

contracts. Those charged included Michael Nowak, the head of the precious metals trading desk,

as well as traders John Edmonds and Christian Trunz. Edmunds and Trunz have since pled guilty

and are cooperating with the ongoing criminal investigation. These same individuals are subject

to civil penalties and sanctions by the Commodity Futures Trading Commission (“CFTC”).

       10.     While some details of the regulatory investigations have been made public,

Defendants’ actions are concealed and secretive, and were conducted on futures markets in

which participants’ activities are largely shielded by anonymity in order to protect proprietary

trading strategies. Defendants, indeed, were facilitated in the concealment of their illegal conduct

by the anonymity afforded to traders in the U.S. Treasury futures market. Therefore, discovery in

this action will reveal more evidence supporting the allegations in this Complaint.

                                 JURISDICTION AND VENUE
       11.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 because

the action arises under the Commodity Exchange Act, 7 U.S.C. §1, et seq.

       12.     Venue is proper in this District because the acts giving rise to the complaint

occurred in Chicago, Illinois.

                                            PARTIES
       13.     Plaintiff Robert Charles Class A, L.P. (“RCA”) is a California limited partnership,

which, at all relevant times, maintained its principal place of business in San Diego, California.

Plaintiff RCA transacted in Treasury futures during the Class Period, including purchases and



                                                 4
      Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 5 of 31 PageID #:5




sales of futures on the CBOT. Plaintiff RCA transacted in Treasury futures contracts and options

on those contracts during the Class Period and was injured and suffered losses from trading at

artificial prices proximately caused by Defendants’ unlawful manipulation. Defendants spoofed

the market for Treasury futures throughout the Class Period, which deprived Plaintiff RCA and

the Class of the ability to transact in a lawful market that was free of manipulation. These

artificial prices caused Plaintiff RCA to earn less profits or suffer greater losses in its trading of

Treasury futures during the Class Period.

       14.     Defendant J.P. Morgan Securities LLC (“JPMorgan”) is a Delaware company and

its principal place of business is located at 277 Park Avenue, New York, New York 10172.

JPMorgan operates as a subsidiary of Defendant J.P. Morgan Chase & Co. During the Class

Period, JPMorgan, including its predecessors, served as a primary dealer of U.S. Treasury

securities and transacted in U.S. Treasury-based instruments, including Treasury futures.

       15.     Defendant J.P. Morgan Chase & Co. (“JPMC”) is a Delaware corporation

headquartered at 270 Park Avenue, New York, New York 10005. JPMC is a multinational

banking and financial services corporation.

       16.     Defendant J.P. Morgan Clearing Corp. is a Delaware corporation headquartered at

4 Chase Metrotech Center, Brooklyn, New York 11245. J.P. Morgan Clearing Corp. offers

securities and futures clearing, settlement, lending, and related services to traders, hedge fund

managers, broker-dealers, and investment advisors. It also provides operational and

administrative services for registered broker-dealers.

       17.     Defendant J.P. Morgan Futures, Inc. (now known as and merged into J.P. Morgan

Securities LLC) was a Delaware corporation headquartered in New York, New York until June




                                                  5
      Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 6 of 31 PageID #:6




1, 2011, when it was acquired by Defendant J.P. Morgan Securities LLC. Collectively, the

individual J.P. Morgan Defendants are collectively referred to herein as “J.P. Morgan.”

          18.   Defendants John Doe 1-50 are persons and entities employed by or affiliated with

Defendants or others that directly or indirectly inappropriately influenced or attempted to

influence the trading and prices of Treasury Futures. The defined term “Defendants” also

includes John Doe Defendants.

          19.   During the Class Period, Defendants’ subsidiaries or other affiliates of Defendants

joined and furthered the manipulation of Treasury futures, at artificial prices not reflecting

fundamental supply and demand, to Defendants’ direct benefit. The defined term “Defendants”

also includes each Defendant’s parent companies, subsidiaries, predecessors and successors,

affiliates, agents, and employees.

          20.   Whenever reference is made to any act of any corporation, the allegation means

that the corporation engaged in the act by or through its directors, officers, employees, or agents

while they were actively engaged in the management, direction, control, or transaction of the

corporation’s business or affairs.

          21.   Each of the Defendants acted as the agent of, or participated in a joint venture for,

the other Defendants with respect to the acts, violations and common course of conduct alleged

herein.

                                     FACTUAL ALLEGATIONS
          A.    Overview of Treasury Futures

          22.   The U.S. Treasury continuously sells securities (bonds, bills, and notes) to

investors at public auctions. They are sold through investment companies and banks, and the

proceeds are used to fund the federal government and to finance public debt. These securities are




                                                  6
      Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 7 of 31 PageID #:7




sold at fixed terms (2-year, 3-year, 5-year, 7-year, 10-year, 20-year, and 30-year), with U.S.

Treasury bonds having original maturities of twenty or thirty years and U.S. Treasury T-Notes

having maturities of between two and ten years. They are also sold at fixed interest rates which

are determined by the prevailing interest rates in the market when sold, and pay interest every six

months. Although the securities are initially sold at auction, there is a robust secondary market

for them. The yields on U.S. Treasuries are used in pricing many instruments.

       23.     A Treasury Future is a contract in which one person agrees to buy or sell a U.S.

Treasury security at a certain price at some stated date in the future. Treasury futures are

available for nearly all of the Treasury benchmark tenors (two-year, five-year, 10 year, and 30

year), and the CME Group also offers “Ultra 10-Year Notes” and “Ultra T-bond futures.”4 In

practice, most participants trade Treasury futures with the intent of either closing out the futures

position or rolling them into longer expiry futures contracts before the specified settlement date.

       24.     When trading a U.S. Treasury futures contract on the CME, an investor can either

buy the future (which is called going “long” or taking a “long” position) or sell the future (which

is called going “short” or taking a “short” position). An investor taking a long position in a U.S.

Treasury futures contract is buying the contract now (at what they believe will be a low price) in

order to sell it (to close out the position) or settle it (at the settlement date) at what they believe

will be a higher price. An investor taking a short position in a U.S. Treasury futures contract is

selling the contract now (at what they believe is a high price) in order to buy it (to close out the

position) or settle it (at the settlement date) at what they believe will be a lower price.




4
       The CME does not offer a futures contract linked to either the 7-year T-note or the 20-
year Treasury bond, the latter of which only began trading on May 21, 2020, after a 34 year
absence. The CME claims to offer a 3-year T-Note futures contract, but trading in it appears to
be de minimis, and there is no options version of the contract.

                                                   7
      Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 8 of 31 PageID #:8




        25.     The CME also has created options on all of its regularly traded U.S. Treasury

futures contracts. An option contract is a type of financial derivative that gives the buyer the

right – but not the obligation as with a futures contract – to either buy or to sell a U.S. Treasury

futures contract at a predetermined price (“strike price”), on or before a specified date in the

future (the “expiration date”). To obtain this option, the buyer of the option pays a premium to

the option seller.

        26.     A “put” or “put option” in a given U.S. Treasury futures contract is a financial

contract that gives the owner the right, but not the obligation, to sell an agreed quantity of that

U.S. Treasury futures contract at the strike price, by or on the expiration date. A “call” or “call”

option in a given U.S. Treasury futures contract is a financial contract that gives the owner the

right, but not the obligation, to buy an agreed quantity of that U.S. Treasury futures contract at

the strike price, by or on the expiration date.

        27.     The CME’s U.S. Treasury options are American-style, meaning they can be

exercised at any time before the expiration date. Whether an option is exercised depends on

whether it is “in-the-money” or “out-of-the-money.” An in-the-money call option is one where

the strike price is below the current price of the underlying asset, whereas an in-the-money put

option is one where the strike price is above the current market price of the underlying asset. An

out-of-the-money call option is one where the strike price is above the current price of the

underlying asset, whereas an out-of-the-money put option is one where the strike price is below

the current market price of the underlying asset.

        28.     U.S. Treasury futures and options are very actively traded. According to the

CME, the April 2020 average daily trading volume for U.S. Treasury futures was: 360,973 for

the 2-year T-Note futures contract; 633,723 for the 5-year T-Note futures contract; 1,090,599 for




                                                    8
      Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 9 of 31 PageID #:9




the 10-year T-Note futures contract; 204,067 for the 30-year Treasury Bond futures contract;

172,561 for the Ultra 10-year Note futures contract; and 130,000 for the Ultra T-Bond futures

contract.

       29.     Average daily volume for April 2020 in the options version of most of these

contracts was similarly high: 15,961 for 2-year T-Note Options; 142,972 for 5-year T-Note

Options; 328,375 for 10-year T-Note Options; and 64,665 for 30-year Treasury Bond Options

(the Ulta 10-Year Note Options and Ultra T-Bond Options had minimal average daily volume in

April 2020).

       30.     Each Treasury Future has a face value at maturity of $100,000, with the

exceptions of 2-year and 3-year futures that have a face value at maturity of $200,000. Prices are

quoted in ticks per $2,000 for 2- and 3-year futures, and ticks per $1,000 for all other futures.

       31.     According to the CME, “U.S. Treasury futures and options provide a wide variety

of market participants around the globe with the ability to adjust their interest rate exposure.

Futures and options on Treasury Bonds and Notes are key tools for those who wish to manage

their interest rate risk, as well as those who wish to take advantage of price volatility. ... Among

the most liquid products in the world, U.S. Treasury futures and options lend themselves to a

variety of risk management and trading applications, including hedging, income enhancement,

duration adjustments, interest rate speculation and spread trades. The availability of U.S.

Treasury futures and options on CME Globex further enhances the efficiency of trading these

products, providing nearly 24-hour access for users around the world.”5




5
      See https://www.cmegroup.com/trading/interest-rates/files/IR-
179_USTreasury_FO_Fact_Card.pdf (last accessed May 29, 2020).

                                                  9
    Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 10 of 31 PageID #:10




        B.     Treasury Futures Platforms

        32.    CBOT Treasury futures are one of CME’s core interest rate products and have

been for decades. They currently primarily trade through CME Globex, though certain option

contracts remain traded through open outcry. U.S. Treasury futures currently traded on the CME

include: (i) 2-year T-Note futures; (ii) 5-year T-Note futures; (iii) 10-year T-Note futures; (iv)

U.S. Treasury Bond futures; (v) Ultra 10-year T-Note futures; and (vi) Ultra US Treasury Bond

futures.6

        33.    The CME operates platforms that permit participants to electronically trade

Treasury futures. These exchanges display “order books” to market participants that show the

best (highest) bid and best (lowest) ask prices for a particular Treasury future contract at that

moment in time. The best available bid price is referred to as the “top of the book bid.” The best

available ask price is referred to as the “top of the book offer.”

        34.    In addition, the order books display the total contract size available to all market

participants. When multiple bids or asks are pending at the same price, the platforms assign

priority to those orders based on which orders were entered first, otherwise known as “first in,

first out” (or “FIFO”) priority wherein the oldest order entered is matched first. When two orders

are matched, the trade is executed.

        35.    A typical order book display is as follows:




6
        The CBOT merged with the CME in 2007. The CBOT is now a subsidiary of the CME.

                                                  10
     Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 11 of 31 PageID #:11




        36.     Trading on these platforms is anonymous, and the identity of any trader behind a

specific bid or ask is unknown to market participants. As quotes are anonymous, market

participants cannot tell at the time if Defendants repeatedly placed and then cancelled orders

(i.e., “spoofed”).

        C.      J.P. Morgan’s Spoofing Strategy

        37.     Defendants used spoofing to manipulate the U.S. Treasury markets by submitting

and then withdrawing orders they never intended to fill solely for the purpose of moving the

market in their favor. The spoofing orders created the false appearance of demand to either buy

or sell certain Treasury instruments. As a result, the spoofing orders induced other market

participants to enter sell orders below, or buy orders above, what would otherwise have been the

prevailing market price and quantity. In addition, other market participants maintained positions

below or above what would otherwise have been the prevailing market price and quantity

(perhaps by adding additional quantities to a preexisting bid or ask). Market participants made


                                               11
    Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 12 of 31 PageID #:12




these trading decisions based on what appeared to be a legitimate change in supply or demand.

The Deceptive Orders harmed market maker participants that were induced into changing or not

changing their preexisting bid or ask prices or amounts based on the false appearance of demand,

as well as non-market maker participants that bought or sold, or chose not to buy or sell, certain

quantities based on the false appearance of supply or demand.

       38.     After entering the Deceptive Orders and inducing others to modify their trading

behavior, J.P. Morgan then “flashed” the market by cancelling its Deceptive Orders while

simultaneously entering Aggressor Orders for the same instrument on the opposite side of the

Deceptive Order. These Aggressor Orders matched with the bids or asks that were generated

because of the now-withdrawn Deceptive Orders. This allowed J.P. Morgan to buy or sell

Treasury instruments from other market participants at artificially high or low prices or

quantities that were induced by its own Deceptive Orders.

       39.     The DOJ, in a release related to a similar J.P. Morgan spoofing investigation,

recently stated that its criminal division “is committed to prosecuting those who undermine the

investing public’s trust in the integrity of our commodities markets through spoofing or any other

illegal conduct.”7

       40.     J.P.   Morgan’s   spoofing    had    several   repeated,   defining   characteristics

demonstrating that its sole intent in placing the Deceptive Orders was to manipulate the market:

       41.     First, the Deceptive Orders represented, on average, an unusually large size of the

posted bid at the best available price. As discussed further below, the size of the Deceptive

Orders ensured that they would have a large impact on the entire market.


7
       Press Release, DOJ, Former Precious Metals Trader Pleads Guilty to Commodities
Fraud and Spoofing Conspiracy (Nov. 6, 2018), https://www.justice.gov/opa/ pr/former-
preciousmetals-trader-pleads-guilty-commodities-fraud-and-spoofing-conspiracy (last accessed
May 28, 2020).

                                               12
    Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 13 of 31 PageID #:13




        42.    It is highly unusual in the Treasury futures markets for a trader to place such large

orders relative to the current size of the order book, especially large orders subsequently

cancelled over and over again. Instead, J.P. Morgan could have entered its large orders as

partially visible “iceberg” orders, which are massive orders that are split up into smaller limit

orders for the purpose of disguising the true aggregate order size, that would not create such a

strong market reaction. If J.P. Morgan truly intended to execute such a large quantity of its

Deceptive Orders, it would have placed them as iceberg orders so as not to prompt significant

market reactions. But by entering orders that were both disproportionally large and visible

compared to the size of the preexisting order book, J.P. Morgan ensured its Deceptive Orders

would induce a strong market reaction.

        43.    Second, the Deceptive Orders were often placed at the same price as the best bid

or offer price. Because of the first in, first out (“FIFO”) method of matching and execution, this

consistent pattern ensured that the Deceptive Orders would have a strong impact on the market

while still making it highly unlikely that those orders would be executed.

        44.    Third, these large Deceptive Orders were typically cancelled within milliseconds

of J.P. Morgan entering its Aggressor Orders.

        45.    Fourth, the Deceptive Orders were entered and cancelled along with the

appearance of subsequent Aggressor Orders across multiple different Treasury futures all at

once.

        46.    Fifth, the Aggressor Orders were often the exact size and price needed to take all

available liquidity remaining after the cancelled Deceptive Orders, meaning that the trader

making the Aggressor Orders knew that the Deceptive Orders would be cancelled and knew the

precise amount of liquidity that would remain thereafter. The Aggressor Orders were routinely




                                                13
    Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 14 of 31 PageID #:14




the exact size necessary to wipe out the amount remaining at the artificially induced prices and

quantities. This is evident of a pre-planned spoofing strategy. It is highly unlikely that a single

trader would change his or her mind within milliseconds in such a coordinated manner with

respect to sweeping most or all the remaining book across multiple platforms and instruments,

day after day.

        D.       The Deceptive Orders Affected the Market

        47.      The Deceptive Orders were intended to be, and operated as, false pricing signals

that interfered with the natural functioning of the markets. In effect, the Deceptive Orders were

the bait that induced other market participants to follow suit based on their belief that those

orders represented legitimate demand or supply, when in reality the orders created a trap that

enabled J.P. Morgan to trade at artificially low or high prices and quantities.

        48.      An oft-used measure of the strength of the market is the weighted average ratio

(“WAR”) between the bid and the offer. WAR is the ratio of the size of the bids relative to the

sum of the size of the bids and offers [Bid Size / (Bid Size + Offer Size)]. The closer to zero the

WAR is, the weaker the bid and the stronger the offer. The closer to one the WAR is, the

stronger the offer and the weaker the bid. Traders use WAR as a signal of the value of a given

security at a point in time.

        49.      A balanced market with equal quantities of orders for both the bids and the offers

would have a WAR of 0.5, which means the theoretical market price is halfway between the bid

and offer. For example:




                                                 14
    Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 15 of 31 PageID #:15




       50.     When a trader places additional offers, the WAR decreases accordingly, meaning

the theoretical price of that security is now closer to the bid. Using the example above, if the

offer size becomes $100 million instead of $50 million, then the WAR shifts to 0.33. As a result,

traders would believe the theoretical value of that security is now closer to the bid price rather

than halfway between the bid and offer price.




       51.     Thus, simply by placing orders on one side, J.P. Morgan sent false pricing signals

that led other traders to believe the theoretical value of that Treasury instrument had moved to

one side or the other (depending on the side of J.P. Morgan’s Deceptive Orders). In effect,

additional Deceptive Orders, even if placed at a price previously set by someone else, influence

theoretical value and, thus, actual trading. The larger the quantity of the Deceptive Orders, the

greater the impact on the security’s theoretical and actual value.

       52.     J.P. Morgan’s use of such large orders to shift the WAR while those large orders

sat shielded behind other, much smaller orders, reflects its intent to skew market perception of

value while simultaneously making it very unlikely that its Deceptive Orders would be executed.

       53.     Below is an example of classic spoofing behavior that occurred on March 18,

2019 in the June 2019 U.S. Treasury Long Bond Contracts market. It illustrates in real time how

spoofing induces a buyer to pay the manipulated price caused by the spoofing entity.




                                                 15
    Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 16 of 31 PageID #:16




       54.     On the observation date, 143 ($14.3 million) June 2019 Treasury Long Bond

Contracts were purchased for a price of 146.1875, which was the offered side of the inside

market at the time of purchase. The bid side of the market at the time was 146.15625.

       55.     The buyer paid the offer side because at the time stamp 15:36:46.149 (CST), the

current market bid and offer prices were:

             Bid                   Offer                    Bid Size           Offer Size

         146.15625          146.1875                 319                 1000



       56.     But within 67 milliseconds (7% of one second) of this purchase, 74 order book

updates (routed orders or changes to the order book) occurred without any trades or

cancelations occurring. In that extremely short period of time, it is impossible that more than

one participant could have made those 74 changes.

       57.     As a result of the order book updates the amount on the bid and offer, rose to:

             Bid                   Offer                    Bid Size           Offer Size

         146.15625          146.1875                 1433                684



       58.     The spoofing party made it appear that there were more investors looking to buy

at 146.15625 (the bid price) than investors looking to sell at 146.1875 (the offer price). This

abrupt imbalance between bid and offered amounts lured investors wanting to buy the contracts

to buy them at the offered price (146.1875) rather than wait to have them sold to them at the bid

price (146.15625).

       59.     Then, at 15:36:46.216 (CST), based upon this new data, 13 trades on 143

contracts occurred within a half second thus raising the offer price of 146.1875 on those 143



                                                16
     Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 17 of 31 PageID #:17




contracts. At the exact same time, the remaining 541 (of the 684) contracts offered disappear

completely from the order book.

           60.   Next, at 15:36:46.728 (CST) the new best bid shown in the order book has been

inflated to 146.1875 and then, mere seconds later, at 15:36:49.514 (CST) the bid moves back

down to the original market seen at the outset of this example, 146.15625 (bid) and 146.1875

(offer).

           61.   Therefore, due to the spoofing conduct, buyers on the bid were lured to meet the

higher offer for 143 contracts. By buying the 143 contracts at 146.1875 as opposed to the earlier

market price of 146.15625, the buyer overpaid $4,468.75.

           62.   The above illustrative example is just one of many that can be observed

throughout the Class Period using available data.

           E.    J.P. Morgan’s Spoofing Damaged Plaintiff and the Class

           63.   J.P. Morgan is a major player in the futures market, clearing on more than 70

exchanges and conducting electronic trading on more than 50 exchanges.8 It serves (via trade

execution or clearing services) a variety of customers who transact in exchange-traded futures

and options on futures contracts.9       Its   futures commission merchant (“FCM”) division,

Defendant J.P. Morgan Securities LLC, ranks among the world’s largest FCMs10 and is “one of


8
           Id.
9
         See “Commodity Futures Trading Commission Rule 1.55(K) And 1.55(O): FCM-Specific
Disclosure Document” for J.P. Morgan Securities LLC, https://www.jpmorgan.com/jpmpdf/
1320748305451.pdf (last accessed May 27, 2020) (listing customer categories including,
Institutional (asset managers, pension funds, insurance companies, banks, hedge funds); Private
Bank (individuals); Commercial (corporates, agricultural, energy); Proprietary (HFT, family
offices)).
10
        Based on CFTC data, J.P. Morgan ranked as the second largest FCM as of December 31,
2018. See “2019 Top FCMs,” MANAGEDFUTURESINVESTING.COM (Feb. 19, 2019),
https://www.managedfuturesinvesting.com/2019-top-fcms/ (last accessed May 27, 2020).


                                                17
     Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 18 of 31 PageID #:18




the most highly capitalized market leaders in the futures and options brokerage business” that

“has been at the forefront of many of the practices and services that have become standard in the

futures and options industry.”11

       64.     As part of this massive business, J.P. Morgan actively trades in Treasury futures.

As of December 31, 2017, J.P. Morgan had approximately $4.9 billion of outstanding notional

value in exchange-traded (including interest rate futures contracts).

       65.     Treasury futures are and were during the Class Period an important part of J.P.

Morgan’s fixed income business. The segment was given fiscal and media attention, including

partnering with the high-frequency trading firm, Virtu Financial Inc., to improve the efficiency

of Treasury trading operations by employing sophisticated electronic trading strategies, including

global algorithmic trading products, for futures products.

       66.     J.P Morgan’s spoofing harmed Plaintiff in two separate ways. First, the spoofing

caused Plaintiff to execute orders to buy or sell Treasury futures with J.P. Morgan or other

market participants at artificial prices and quantities. Second, J.P. Morgan’s trading induced

Plaintiff into modifying its trading behavior to its own detriment once those Deceptive Orders

were cancelled and the crossing Aggressor Orders were entered. Whenever RCA’s orders were

hit by J.P. Morgan’s Aggressor Orders (or were hit by another participant following J.P.

Morgan’s strategy), RCA’s trading strategy would, in turn, shift to meet the market.

       67.     J.P. Morgan’s spoofing thus caused trading losses for RCA and all Class members

who also transacted in Treasury futures during the Class Period.




11
        See “Futures & Options and OTC Clearing,” J.P. MORGAN MARKETS,
https://www.jpmorgan.com/jpmpdf/1320613563458.pdf (last accessed May 27, 2020).


                                                18
     Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 19 of 31 PageID #:19




       F.      J.P. Morgan’s History of Spoofing

       68.     J.P. Morgan has faced multiple regulatory enforcement actions across various

markets alleging that it has engaged in manipulative trading practices. In 2013, J.P. Morgan paid

a civil penalty of $285 million and agreed to disgorge $125 million in profits from “manipulative

bidding strategies” to settle claims brought by the Federal Energy Regulatory Commission that

J.P. Morgan had manipulated power markets in California and the Midwest.12 In 2015, J.P.

Morgan paid a criminal fine of $550 million as part of a plea agreement stemming from its

market-rigging of the foreign exchange spot market.13

       69.     More recently, federal regulators have sought fines and criminal sanctions against

Defendants and their employees for spoofing and other manipulation of the futures markets. To

wit, Bloomberg encapsulated the government’s allegations with the headline, “JPMorgan’s

Metals Desk Was a Criminal Enterprise, U.S. Says.”14 The regulatory findings and disciplinary

proceedings against Defendants demonstrate that they developed a practice of manipulating the

market through spoofing to increase their profitability at the expense of other investors.

       70.     In addition, the DOJ and CFTC have already charged several of Defendants’

employees with manipulating the precious metal futures market. They are charged with a

campaign of manipulation and spoofing – placing orders and then canceling them to trick other




12
        See https://www.reuters.com/article/us-jpmorgan-ferc/jpmorgan-to-pay-410-million-to-
settle-power-market-case-idUSBRE96T0NA20130730 (last accessed May 29, 2020).
13
        See U.S. v. JP Morgan Chase & Co. (D. Conn. 2015), Plea Agreement, dated May 19,
2015, https://www.justice.gov/file/440491/download (last accessed May 27, 2020).
14
        See, e.g., Tom Schoenberg and David Voreacos, JPMorgan’s Metals Desk was a
Criminal       Enterprise,       U.S.    Says,    BLOOMBERG     (Sept.     16,      2019),
https://www.bloomberg.com/news/articles/ 2019-09-16/jpmorgan-s-metals-desk-was-a-criminal-
enterprise-u-s-says (last accessed May 27, 2020).


                                                19
     Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 20 of 31 PageID #:20




market participants – that spanned nearly a decade. According to the DOJ, more than a dozen

individuals participated in the manipulation.

       71.     To date, two traders at J.P. Morgan have pled guilty to commodities fraud and a

spoofing conspiracy in the precious metal futures markets while some have also settled related

civil claims with the CFTC.15 Among the former metals traders that pled guilty is Christian

Trunz who, on August 29, 2019, pled guilty to both spoofing and a conspiracy to engage in

spoofing. In the plea allocution, Trunz admitted that between July 2007 and August 2016, he

placed thousands of orders that he did not intend to execute for precious metals futures contracts

traded on CME Group-operated exchanges. Tellingly, Trunz admitted that he learned to spoof

from more senior traders and that his own spoofing was done with the “knowledge and consent

of his supervisors and is cooperating with authorities.”16

       72.     The other trader to plead guilty to a spoofing conspiracy was John Edmonds. In

the announcement of his guilty plea, the DOJ stated that he engaged “in a sophisticated scheme

to manipulate the market for precious metals futures contracts for his own gain by placing orders

that were never intended to be executed. . . .” Edmonds, too, admitted that he learned spoofing

from more senior traders and that his immediate supervisors were aware of and consented to his

hundreds of instances of spoofing.

       73.     These two guilty pleas – and the details that they revealed – show that spoofing

was pervasive and prevalent at J.P. Morgan, that it was known of at many levels, and that scores




15
       Press Release, supra note 3.
16
       Id.


                                                20
     Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 21 of 31 PageID #:21




of employees engaged in it. In fact, federal prosecutors have said that more than a dozen of

Defendants’ employees ultimately helped make manipulative spoof trades.17

       74.     Prosecutors also noted that J.P. Morgan employed an advanced method of

spoofing – namely, J.P. Morgan traders layered multiple Deceptive Orders at different prices in

rapid succession that, in the aggregate, if not individually, were substantially larger than the

visible portion of the opposite-side genuine order. This new style of “layering” was more

difficult both to execute and to detect.18

       75.     The investigations and charges have not been limited to these two traders, either.

On November 15, 2019, the DOJ charged four of Defendants’ senior employees, including those

supervising Trunz and Edmonds and other traders on the precious metals desk: Jeffrey Ruffo

(executive director who specialized in hedge fund sales); Gregg Smith (managing director of the

trading desk); Michael Nowak (managing director and head of the precious metals desk); and

Christopher Jordan (executive director and metals trader). The charges against them include: one

count of conspiracy to conduct the affairs of an enterprise involved in interstate or foreign

commerce through a pattern of racketeering activity (i.e., a “RICO” conspiracy); one count of

conspiracy to commit wire fraud affecting a financial institution; bank fraud; commodities fraud;

price manipulation; and spoofing.


17
        See Bradley Hope, High-Frequency Trading Firm Virtu Partners with J.P. Morgan
Chase, WALL STREET JOURNAL (Aug. 3, 2016), https://www.wsj.com/articles/high-frequency-
trading-firm-virtu-partners-with-j-p-morgan-chase-1470237145 (last accessed May 27, 2020).
Notably, Virtu Financial was previously targeted by the SEC in connection with a probe into
allegations of spoofing by HFTs. See John McCrank, Exclusive: SEC targets 10 firms in high
frequency     trading    probe     –   SEC      document,    REUTERS      (July    17,    2014),
https://www.reuters.com/article/us-sec-investigation-highfrequencytradin/exclusive-sec-targets-
10-firms-in-high-frequency-trading-probe-sec-document-idUSKBN 0FM2TW20140717 (last
accessed May 27, 2020).
18
       Superseding Indictment, U.S. v. Gregg Smith, Michael Nowak, Jeffrey Ruffo, and
Christopher Jordan, No. 19 CR 669 (EEC) (N.D. Ill. Nov. 14, 2019), ECF No. 52, ¶26e.


                                               21
     Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 22 of 31 PageID #:22




       76.     Specifically, the 14-count indictment alleges, inter alia, that:

       The Defendants and their co-conspirators placed orders to buy and sell precious
       metals futures contracts with the intent to cancel those orders before execution,
       including in an attempt to artificially affect prices and to profit by deceiving other
       market participants. More specifically:
                 a.      In thousands of trading sequences, the Defendants and their
             coconspirators placed one or more orders for precious metals futures
             contracts that they intended to execute (“Genuine Orders”). Sometimes, but
             not always, the Genuine Orders were iceberg orders, so that other market
             participants could see only a portion of the order’s full size at any given
             time.

                b.      During the same trading sequences, the Defendants and their
             coconspirators also placed one or more orders that they intended to cancel
             before execution (“Deceptive Orders”) on the opposite side of the
             market from the Genuine Orders. The Deceptive Orders were not iceberg
             orders, and so the full order size was visible to other market participants.

       77.     Further, the indictment alleged that through placing Deceptive Orders,

Defendants’ employees sought to inject false and misleading information about the actual supply

and demand for precious metals futures contracts and to deceive other market participants into

believing that the visible order book accurately reflected market-based forces of supply and

demand. As a result, “[t]his false and misleading information was intended to, and at times did,

trick other market participants into reacting to the apparent change and imbalance in supply and

demand by buying and selling precious metals futures contracts at quantities, prices, and times

that they otherwise likely would not have traded.”19




19
       Press Release, DOJ, “Superseding Indictment Charges Former Precious Metals Salesman
With Racketeering Conspiracy,” (Nov. 15, 2019), https://www.justice.gov/opa/pr/
supersedingindictment-charges-former-precious-metals-salesman-racketeering-conspiracy (last
accessed May 28, 2020).

                                                 22
    Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 23 of 31 PageID #:23




                               CLASS ACTION ALLEGATIONS

       78.     Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf of itself and all others similarly situated. The “Class” is defined as:

               All persons or entities that transacted in Treasury futures or options on
               Treasury futures on a domestic exchange during the period January 1,
               2009, through the present (the “Class Period”).

       79.     Specifically excluded from the Class are Defendants and their co-conspirators; the

officers, directors, or employees of any Defendant or co-conspirator; any entity in which any

Defendant or co-conspirator has a controlling interest; and any affiliate, legal representative,

heir, or assign of any Defendant or co-conspirator and any person acting on their behalf. Also

excluded from the Class are the United States Government, any judicial officer presiding over

this action and their immediate family and judicial staff, and any juror assigned to this action.

       80.     The Class members are so numerous and geographically dispersed that joinder of

all members is impracticable. There are at least hundreds of individuals or entities that

purchased, sold, or held relevant Treasury futures and options on Treasury futures during the

Class Period at prices and quantities artificially impacted by Defendants’ wrongful conduct.

While the exact number and identity of Class members is unknown to Plaintiff, this can be

ascertained from readily available information.

       81.     Plaintiff’s claims are typical of the claims of other Class members. Plaintiff and

the members of the Class sustained damages arising out of Defendants’ common course of

conduct. The injuries and damages of each member of the Class were directly caused by

Defendants’ wrongful conduct. No conflict between Plaintiff and the Class members exists.

       82.     Plaintiff will fairly and adequately protect the Class’s interests. Plaintiff is

represented by sophisticated, competent class action counsel experienced in litigating complex




                                                  23
    Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 24 of 31 PageID #:24




class action litigation involving claims arising under the CEA. Defendants have acted in an

unlawful manner on grounds generally applicable to all Class members.

       83.      The questions of law or of fact common to the claims of the Class predominate

over any questions affecting only individual Class members, including legal and factual issues

relating to liability and damages, such that certifying this case as a class action is superior to

other available methods for the fair and efficient adjudication of the controversy. Questions of

law and fact common to all Class members, include, but are not limited to:

             a. whether Defendants fixed, lowered, maintained, stabilized, and/or otherwise

                manipulated Treasury futures prices;

             b. the nature and duration of Defendants’ manipulation of Treasury futures prices;

             c. whether manipulation of Treasury Securities prices injected artificial prices into

                Treasury futures that traded on the CME;

             d. whether Defendants participated in the Treasury futures market;

             e. whether Defendants’ conduct violated Section 22 of the CEA;

             f. whether Defendants’ conduct acted to aid and abet CEA violations;

             g. whether Defendants’ unlawful conduct caused injury to the business or property

                of Plaintiff and the Class;

             h. whether Defendants fraudulently concealed their misconduct from Plaintiff and

                the Class; and

             i. the appropriate class-wide measure of relief for the Defendants’ CEA violations.

       84.      Class action treatment is a superior method for the fair and efficient adjudication

of the controversy, in that, among other things, such treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum simultaneously,




                                                24
    Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 25 of 31 PageID #:25




efficiently and without the unnecessary duplication of evidence, effort, and expense that

numerous individual actions would engender. The benefits of proceeding through the class

mechanism, including providing injured persons or entities with a method for obtaining redress

for claims that might not be practicable to pursue individually, substantially outweigh any

difficulties that may arise in management of this class action.

       85.     The prosecution of separate actions by individual Class members would create a

risk of inconsistent or varying adjudications, establishing incompatible standards of conduct for

Defendants.

       86.     Plaintiff is unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.

              EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT

       87.     During the Class Period, Defendants actively, fraudulently, and effectively

concealed their collusion and manipulation of the Treasury futures market.

       88.     Defendants concealed their manipulative acts by, inter alia, placing orders to buy

or sell Treasury futures at a certain price without any intent to actually execute those orders.

Defendants never disclosed that they placed these “sham” orders to manipulate the prices of

Treasury futures.    Defendants’ manipulation is also inherently self-concealing. Therefore,

Plaintiff and the Class could not have discovered it prior to the public disclosures and

investigations discussed herein.

       89.     Thus, Plaintiff and the Class did not know of Defendants’ unlawful acts and could

not have discovered them by the exercise of due diligence before February 25, 2020. On that

date, Defendants (in their 2019 Form 10-K filing with the SEC) first announced that regulators

were requesting information about their Treasury futures business practices.




                                                25
        Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 26 of 31 PageID #:26




          90.   As a result of the concealment of Defendants’ unlawful conduct and the self-

concealing nature of Defendants’ manipulative acts, Plaintiff asserts the tolling of the applicable

statute of limitations.

          91.   Defendants are equitably estopped from asserting that any otherwise applicable

limitations period has run.

                                     FIRST CLAIM FOR RELIEF

                                    Manipulation of Treasury Futures
                              in Violation of the Commodity Exchange Act
                                (7 U.S.C. §1, et seq. and Regulation 180.2)
                                         (Against All Defendants)

          92.   Plaintiff incorporates the above allegations by reference and realleges them in

full.

          93.   During the Class Period Defendants intended to and did cause artificial prices of

Treasury futures in violation of the CEA, 7 U.S.C. §1, et seq., through the use of fictitious

spoofed buy and sell orders and other manipulative conduct.

          94.   By spoofing the Treasury futures market, Defendants manipulated the price of a

commodity in interstate commerce and/or for future delivery on or subject to the rules of any

registered entity in violation of the CEA.

          95.   During the Class Period, Treasury futures’ prices did not result from the

legitimate market information and the forces of supply and demand. Instead, Treasury futures’

prices were artificially manipulated by Defendants’ spoofing conduct.

          96.   Throughout the Class Period, Defendants entered large orders to buy or sell with

no intention of actually filling them, instead knowing they would cancel those orders prior to

execution. Defendants therefore contaminated the market with false information about supply




                                                26
        Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 27 of 31 PageID #:27




and demand to artificially move prices up or down for their own benefit. As a result of this

conduct, Plaintiff and the Class were damaged by losses on their Treasury futures trades.

          97.    Defendants’ manipulative conduct of Treasury futures’ prices persisted

throughout the Class Period and caused damages to Plaintiff and Class members who purchased

or sold at the artificial prices.

          98.    As massive market participants, Defendants had the ability to cause and did in

fact cause artificial prices of Treasury futures. Defendants were active in the markets for

Treasury futures throughout the Class Period and were aware of the effects of spoofing on the

markets.

          99.    By their intentional misconduct, Defendants each violated Sections 6(c), 6(d),

9(a), and 22(a) of the CEA, 7 U.S.C. §§9, 13b, 13(a), and 25(a), throughout the Class Period.

          100.   As a result of Defendants’ unlawful conduct, Plaintiff and the Class have suffered

damages and injury-in-fact due to artificial prices for Treasury futures to which Plaintiff and the

Class would not have been subject but for Defendants’ unlawful conduct.

          101.   Plaintiff and the Class are each entitled to actual damages sustained in Treasury

futures for the CEA violations alleged herein.

                                    SECOND CLAIM FOR RELIEF

          For Employing a Manipulative and Deceptive Device in Violation of the Commodity
                                   Exchange Act, as Amended
                              (7 U.S.C. §1, et seq. and Rule 180.1(a))
                                     (Against All Defendants)

          102.   Plaintiff incorporates the above allegations by reference and realleges them in

full.




                                                 27
    Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 28 of 31 PageID #:28




          103.   Defendants’ spoofing conduct, including the use of submitting and cancelling

orders and engaging in other manipulative conduct in order to artificially move prices for

Treasury futures, constitutes use of a manipulative and deceptive device.

          104.   Defendants acted intentionally, or at least acted recklessly, in employing the

manipulative and deceptive device. The ability of Defendants’ spoof orders to mislead other

market participants into believing there was genuine demand for purchasing or selling as

represented by the Defendants’ deceptive orders must have been known to Defendants.

          105.   Defendants knew that their spoof orders would appear in the Order Book and that

traders often consider Order Book information in making trading decisions; thus, Defendants

were, at a minimum, reckless with respect to the danger that their spoof orders would mislead

other market participants.

          106.   Through their intentional misconduct, Defendants each violated Sections 6(c) and

22(a) of the CEA, 7 U.S.C. §§9 and 25(a), throughout the Class Period.

          107.   As a result of Defendants’ unlawful conduct, Plaintiff and the Class have suffered

damages and injury-in-fact due to artificial prices for Treasury futures contracts and options on

those futures contracts to which Plaintiff and the Class would not have been subject but for

Defendants’ unlawful conduct.

          108.   Plaintiff and the Class are each entitled to damages for the CEA violations alleged

herein.




                                                 28
        Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 29 of 31 PageID #:29




                                       THIRD CLAIM FOR RELIEF

               Vicarious Liability in Violation of the Commodity Exchange Act, as Amended
                                             (7 U.S.C. §1, et seq.)
                                          (Against All Defendants)

          109.    Plaintiff incorporates the above allegations by reference and realleges them in

full.

          110.    Defendants are liable under Section 2(a)(1) of the CEA, 7 U.S.C. §2(a)(1), for the

manipulative acts of their agents, representatives, and/or other persons acting for them in the

scope of their employment.

          111.    Plaintiff and the Class are each entitled to damages for the CEA violations alleged

herein.

                                      PRAYER FOR RELIEF

          Plaintiff prays that This Honorable Court grant relief as follows:

          A.      That the Court Order that this action may be maintained as a class action pursuant

to Rules 23(a) & (b) of the Federal Rules of Civil Procedure, that Plaintiff be named a Class

Representative, that the undersigned be named Lead Class Counsel, and that reasonable notice of

this action, as provided by Rule 23(c)(2), be given to members of the Class;

          B.      That the Court enter an order declaring that Defendants’ actions, as set forth

in this Complaint, violate the law;

          C.      That the Court award Plaintiff damages, punitive damages, and/or restitution in an

amount to be determined at trial;

          D.      That the Court issue appropriate injunctive and other equitable relief against

Defendants;

          E.      That the Court award Plaintiff pre- and post-judgment interest;




                                                  29
    Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 30 of 31 PageID #:30




       F.     That the Court award Plaintiff its costs of suit, including reasonable attorneys’

fees and expenses including costs of consulting and testifying experts; and

       G.     That the Court award any and all such other relief as the Court may deem just

and proper.



                                DEMAND FOR JURY TRIAL
       Plaintiff demands a jury trial as to all issues pursuant to Rule 38(b) of the Federal Rules

of Civil Procedure.

Dated: May 29, 2020                         KOREIN TILLERY LLC


                                             s/ George A. Zelcs
                                            George A. Zelcs (Ill. Bar No. 3123738)
                                            Robert E. Litan
                                            Randall P. Ewing, Jr. (Ill. Bar No. 6294238)
                                            Chad E. Bell (Ill. Bar No. 6289034)
                                            205 North Michigan Plaza, Suite 1950
                                            Chicago, IL 60601
                                            Telephone: (312) 641-9750
                                            Facsimile: (312) 641-9751

                                            Peter A. Barile III (N.D. Ill. No. 4364295)
                                            Thomas K. Boardman
                                            SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                            The Helmsley Building
                                            230 Park Avenue, 17th Floor
                                            New York, NY 10169
                                            Telephone: (212) 233-6444
                                            Facsimile: (212) 233-6334
                                            pbarile@scott-scott.com
                                            tboardman@scott-scott.com

                                            Christopher M. Burke
                                            SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                            600 W. Broadway, Suite 3300
                                            San Diego, CA 92101
                                            Telephone: (619) 233-4565
                                            Facsimile: (619) 233-0508


                                               30
Case: 1:20-cv-03206 Document #: 1 Filed: 05/29/20 Page 31 of 31 PageID #:31




                                  cburke@scott-scott.com

                                  Louis F. Burke
                                  LOUIS F. BURKE PC
                                  460 Park Avenue
                                  New York, NY 10022
                                  Telephone: (212) 682-1700
                                  lburke@lfblaw.com
                                  Attorneys for Plaintiff and the Proposed Class




                                    31
